UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-32563 Orchids Paper Products Company (Exact name of Registrant as Specified in its Charter) Delaware 23-2956944 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 4826 Hunt Street Pryor, Oklahoma 74361 (Address of Principal Executive Offices and Zip Code) (918) 825-0616 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirement for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months. Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☒ Number of shares outstanding of the issuer’s Common Stock, par value $.001 per share, as of July 31, 2015: 10,269,225 shares. ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES TABLE OF CONTENTS QUARTERLY REPORT ON FORM10-Q FOR THE THREE MONTHS ENDED JUNE 30, 2015 Page PARTI. FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2015 (Unaudited) and December31, 2014 3 Consolidated Statements of Income for the three months ended June 30, 2015 and 2014 (Unaudited) and the six months ended June 30, 2015 and 2014 (Unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2015 and 2014 (Unaudited) 5 Notes to Unaudited Consolidated Interim Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 31 ITEM 4. Controls and Procedures 31 PARTII. OTHER INFORMATION ITEM 1. Legal Proceedings 31 ITEM 1A. Risk Factors 31 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 ITEM 3. Defaults Upon Senior Securities 32 ITEM 4. Mine Safety Disclosures 32 ITEM 5. Other Information 32 ITEM 6. Exhibits 32 Signatures 33 2 PARTI. FINANCIAL INFORMATION ITEM 1. Financial Statements ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) June 30, December 31, (Unaudited) ASSETS Current assets: Cash $ 15,802 $ 1,021 Accounts receivable, net of allowance of $155 in 2015 and 2014 11,048 9,109 Receivables from related party 1,682 1,086 Inventories, net 13,100 9,650 Income taxes receivable - 634 Prepaid expenses 948 1,285 VAT receivable 1,626 1,734 Other current assets 853 899 Deferred income taxes 592 614 Total current assets 45,651 26,032 Property, plant and equipment 193,813 169,551 Accumulated depreciation ) ) Net property, plant and equipment 139,561 119,720 Intangible assets, net of accumulated amortization of $1,507 in 2015 and $753 in 2014 16,483 17,237 Goodwill 7,560 7,560 Deferred debt issuance costs, net of accumulated amortization of $30 in 2015 and $20 in 2014 912 190 Total assets $ 210,167 $ 170,739 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Bank overdrafts $ - $ 1,706 Accounts payable 5,324 4,796 Accounts payable to related party 4,861 6,595 Accrued liabilities 4,230 3,747 Current portion of long-term debt 2,700 2,700 Total current liabilities 17,115 19,544 Long-term debt, less current portion 44,600 33,662 Deferred income taxes 16,435 17,020 Stockholders' equity: Common stock, $.001 par value, 25,000,000 shares authorized, 10,269,225 and 8,757,975 issued and outstanding in 2015 and 2014, respectively 10 9 Additional paid-in capital 97,324 64,275 Retained earnings 34,683 36,229 Total stockholders' equity 132,017 100,513 Total liabilities and stockholders' equity $ 210,167 $ 170,739 See notes to unaudited consolidated interim financial statements. 3 ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Net sales $ 42,295 $ 29,196 $ 79,710 $ 56,955 Cost of sales 34,576 23,706 67,205 45,447 Gross profit 7,719 5,490 12,505 11,508 Selling, general and administrative expenses 2,240 4,407 4,737 6,586 Intangibles amortization 377 108 754 108 Operating income 5,102 975 7,014 4,814 Interest expense 64 112 278 125 Other (income) expense, net ) (7 ) ) (6 ) Income before income taxes 5,190 870 7,074 4,695 Provision for income taxes: Current 1,714 396 2,523 1,817 Deferred ) 1,312 324 1,960 1,506 Net income $ 3,878 $ 546 $ 5,114 $ 3,189 Net income per common share: Basic $ 0.40 $ 0.07 $ 0.55 $ 0.40 Diluted $ 0.39 $ 0.07 $ 0.55 $ 0.39 Shares used in calculating net income per common share: Basic 9,801,616 8,268,575 9,281,257 8,167,076 Diluted 9,852,598 8,345,894 9,343,887 8,258,092 Dividends per share $ 0.35 $ 0.35 $ 0.70 $ 0.70 See notes to unaudited consolidated interim financial statements. 4 ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) Six Months Ended Six Months Ended June 30, 2015 June 30, 2014 (unaudited) (unaudited) Cash Flows From Operating Activities Net income $ 5,114 $ 3,189 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 5,276 4,591 Provision for doubtful accounts - 1 Deferred income taxes ) ) Stock compensation expense 690 1,172 Loss on disposal of property, plant and equipment - 8 Changes in cash due to changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Income taxes receivable 634 ) Prepaid expenses 337 173 Other current assets 154 ) Accounts payable ) 3,083 Accrued liabilities 483 ) Net cash provided by operating activities 4,934 3,093 Cash Flows From Investing Activities Acquisition of Fabrica assets and U.S. business - ) Purchases of property, plant and equipment ) ) Purchases of short-term investments - (2 ) Proceeds from the sale of investment securities - 5,037 Net cash used in investing activities ) ) Cash Flows From Financing Activities Borrowings under long-term debt 20,000 30,000 Principal payments on long-term debt ) ) Decrease in bank overdrafts ) - Net borrowings (repayments) on revolving credit line ) 3,897 Dividends paid to stockholders ) ) Net proceeds from follow on stock offering 32,155 - Proceeds from the exercise of stock options 210 79 Excess tax benefit (deficit) of stock options exercised (5 ) 20 Deferred debt issuance costs ) ) Net cash provided by financing activities 34,109 13,190 Net increase (decrease) in cash $ 14,781 $ ) Cash, beginning 1,021 7,205 Cash, ending $ 15,802 $ 6,137 Supplemental Disclosure: Interest paid $ 296 $ 180 Income taxes paid $ 1,534 $ 3,211 Tax benefits realized from stock options exercised $ 23 $ 16 Stock issued for Fabrica assets and U.S. business $ - $ 16,000 See notes to unaudited consolidated interim financial statements. 5 ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS Note 1 — Basis of Presentation Orchids Paper Products Company and its subsidiaries (collectively, “Orchids” or the “Company”) produces bulk tissue paper, known as parent rolls, and converts parent rolls into finished products, including paper towels, bathroom tissue and paper napkins. The Company predominately sells its products for use in the “at-home” market under private labels to a customer base consisting primarily of dollar stores, discount retailers and grocery stores that offer limited alternatives across a wide range of products, and, to a lesser extent, the “away-from-home” market. The Company has owned and operated its manufacturing facility in Pryor, Oklahoma since 1998. On June3, 2014, the Company completed the acquisition of certain assets from Fabrica de Papel San Francisco, S.A. de C.V. (“Fabrica”) pursuant to an Asset Purchase Agreement (see Note 2). In connection with the acquisition of these assets, the Company formed three wholly-owned subsidiaries: Orchids Mexico DE Holdings, LLC, Orchids Mexico DE Member, LLC, and OPP Acquisition Mexico, S. de R.L. de C.V (“Orchids Mexico”). The accompanying consolidated financial statements include the accounts of Orchids and these wholly-owned subsidiaries. All significant intercompany transactions and balances have been eliminated in consolidation. The Company’s common stock trades on the NYSE MKT under the ticker symbol “TIS.” The accompanying financial statements have been prepared without an audit, pursuant to the rulesand regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted (“GAAP”) in the United States have been condensed or omitted pursuant to the rulesand regulations. However, the Company believes that the disclosures made are adequate to make the information presented not misleading when read in conjunction with the audited financial statements and the notes in the Company’s Annual Report on Form10-K for the fiscal year ended December31, 2014, filed with the SEC on March9, 2015. Management believes that the financial statements contain all adjustments necessary for a fair presentation of the results for the interim periods presented. All adjustments were of a normal, recurring nature. The results of operations for the interim period are not necessarily indicative of the results for the entire fiscal year. Certain prior period amounts in the accompanying financial statements have been reclassified to conform to the current period presentation. These reclassifications did not affect previously reported amounts of net income. Note 2 — Acquisition of Fabrica Assets and U.S. Business On May5, 2014, Orchids Paper Products Company and its wholly owned subsidiary, Orchids Mexico, entered into an asset purchase agreement (“APA”) with Fabrica to acquire certain assets and 100% of the U.S. business of Fabrica. One June3, 2014, the Company closed on the transaction set forth in the APA, and in connection therewith, entered into a supply agreement (“Supply Agreement”) and a lease agreement (“Equipment Lease Agreement”) (collectively, the “Fabrica Transaction”). Related Party Transactions The Company incurred the following transactions with Fabrica during the three and six-month periods ended June 30: Three months ended June 30, Six months ended June 30, (in thousands) (in thousands) Products purchased under the Supply Agreement $ 10,134 $ 3,878 $ 19,553 $ 3,878 Amounts billed to Fabrica under the Equipment Lease Agreement $ 239 $ 198 $ 924 $ 198 Parent rolls purchased by Fabrica $ 1,370 $ - $ 1,370 $ - 6 ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (continued) Intangibles and Goodwill Intangible assets at June30, 2015 were: Life Gross Carrying Accumulated Net Carrying (in years) Amount Amortization Value (in thousands) Intangible Asset - Supply and Equipment Lease Agreement 20 $ 12,800 $ 640 $ 12,160 Intangible Asset - Licenses/Trademarks 20 1,350 68 1,282 Intangible Asset - Non-Compete Agreement 2 1,150 575 575 Intangible Asset - Customer Relationships 12 2,690 224 2,466 $ 17,990 $ 1,507 $ 16,483 Intangible assets at December 31, 2014 were: Life Gross Carrying Accumulated Net Carrying (in years) Amount Amortization Value (in thousands) Intangible Asset - Supply and Equipment Lease Agreement 20 $ 12,800 $ 320 $ 12,480 Intangible Asset - Licenses/Trademarks 20 1,350 34 1,316 Intangible Asset - Non-Compete Agreement 2 1,150 287 863 Intangible Asset - Customer Relationships 12 2,690 112 2,578 $ 17,990 $ 753 $ 17,237 There were no changes to the $7.6 million goodwill recognized from the Fabrica Transaction during the three and six-month periods ending June 30, 2015 and 2014. No goodwill impairment has been recorded as of June 30, 2015. 7 ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (continued) Note 3 — Fair Value Measurements The Company does not report any assets or liabilities at fair value in the financial statements. However, the fair value of the Company’s long-term debt is estimated by management to approximate the carrying value of $47,300,000 and $36,362,000 at June30, 2015 and December31, 2014, respectively. Management’s estimates are based on periodic comparisons of the characteristics of the Company’s obligations,including floating interest rates, credit rating, maturity and collateral, to current market conditions as stated by an independent third-party financial institution. Such valuation inputs are considered a Level 2 measurement in the fair value valuation hierarchy. Note 4 — Commitments and Contingencies The Company may be involved from time to time in litigation arising from the normal course of business. In management’s opinion, as of the date of this report, the Company is not engaged in legal proceedings which individually or in the aggregate are expected to have a materially adverse effect on the Company’s results of operations or financial condition. In October2008, the Company entered into a contract to purchase 334,000 MMBTU per year of natural gas. This contract has been extended through December2016. In September 2014, the Company entered into a similar contract with a different vendor for natural gas requirements in 2017. Commitments remaining under these contracts are as follows: Period MMBTUs Price per MMBTU Management fee per MMBTU July 2015 - September 2015 92,300 $ 4.35 $ 0.07 October 2015 - December 2015 91,900 $ 4.50 $ 0.07 January 2016 - March 2016 95,900 $ 4.53 $ 0.07 April 2016 - June 2016 93,600 $ 4.17 $ 0.07 July 2016 - September 2016 92,300 $ 4.26 $ 0.07 October 2016 - December 2016 91,900 $ 4.42 $ 0.07 January 2017 - December 2017 467,505 $ 4.06 $ - 8 ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (continued) Purchases under the gas contract were $0.4 million and $0.5 million for the three months ended June30, 2015 and 2014, respectively, and $0.8 million and $1.0 million for the six-month periods ended June30, 2015 and 2014, respectively. If the Company is unable to purchase the contracted amounts and the market price at that time is less than the contracted price, the Company would be obligated under the terms of the agreement to reimburse an amount equal to the difference between the contracted amount and the amount actually purchased, multiplied by the difference between the contract price and a price designated in the contract (approximates spot price). In November2013, we announced two projects to upgrade our paper making and converting assets at our Pryor, Oklahoma facility: a project to replace two existing paper machines with a new paper machine in our paper mill, which was placed into service in March 2015, and a project to upgrade an existing converting line, which was placed into service in June 2015. These projects had a total estimated cost of $38.9 million. As part of these projects, we have entered into purchase orders topurchase a paper machine andpurchase converting equipment. As of June 30, 2015, our remaining obligations under these purchase orders total $3.1 million. The purchase order to purchase a paper machine is denominated in Euros. The amounts included herein were translated to US dollars using the spot exchange rate as of June 30, 2015. Additionally, in the second quarter of 2015, we began construction on a new manufacturing facility in Barnwell, South Carolina, which has a total estimated cost of $110.0 million to $127.0 million. As of June 30, 2015, we had $32.3 million of obligations under purchase orders related to this facility. Note 5 — Inventories Inventories at June30, 2015 and December31, 2014 were as follows: June 30, December 31, (in thousands) Raw materials $ 3,824 $ 4,392 Bulk paper rolls 1,353 861 Converted finished goods 8,138 4,595 Inventory valuation reserve ) ) $ 13,100 $ 9,650 Note 6 — Property, Plant and Equipment Property, plant and equipment at June 30, 2015 and December31, 2014 was: June 30, December 31, (in thousands) Land $ 1,119 $ 1,119 Buildings and improvements 23,190 23,190 Machinery and equipment 140,925 107,251 Vehicles 1,489 1,489 Nondepreciable machinery and equipment (parts and spares) 9,502 9,121 Construction-in-process $ 193,813 $ 169,551 9 ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (continued) Note 7 — Long-Term Debt and Revolving Line of Credit In June2015, the Company entered into the Second Amended and Restated Credit Agreement (the “Credit Agreement”), with U.S. Bank National Association (“U.S. Bank”) consisting of the following: ● a $25.0 million revolving credit line due June2020; ● a $47.3 million Term Loan with a 5-year term due June2020 and payable in quarterly installments of $675,000 through June 2016 and $1.0 million per quarter thereafter; ● a $115.0 million delayed draw term loan with a 2-year draw period due June 2020 and payable in quarterly installments beginning in September 2017 of 1.5% of the June 30, 2017 outstanding balance; and ● an accordion feature allowing the revolving credit line and/or delayed draw commitment under the Credit Agreement to be increased by up to $50.0 million at any time on or before the expiration date of the Credit Agreement. The Credit Agreement has the effect of (i) combining the Company’s existing $20 million revolving line of credit designated for the purchase and construction of a paper machine and converting line in Pryor, OK and $27.3 million currently outstanding under the Company’s existing term loan into a $47.3 million term loan, (ii) increasing the delayed draw facility from $40 million to $115 million, (iii) extending the maturity of the delayed draw facility from August 2015 to June 2020, and (iv) adding a $50 million accordion feature. Proceeds from the delayed draw term loan must be utilized solely to finance the purchase and installation of new equipment and construction at the Company’s Barnwell, South Carolina facility. Under the terms of the Credit Agreement, amounts outstanding will bear interest at a variable rate of LIBOR plus a specified margin, or the base rate plus a specified margin, at the Company’s option. The specified margin is based on the Company’s quarterly Leverage Ratio, as defined in the Credit Agreement. The following table outlines the specified margins and the commitment fees payable under the Credit Agreement: LIBOR Base Commitment Leverage Ratio Margin Margin Fee Less than 1.00 % % % Greater than or equal to 1.00 but less than 2.00 % % % Greater than or equal to 2.00 but less than 3.00 % % % Greater than or equal to 3.00 but less than 3.50 % % % Greater than or equal to 3.50 % % % The Company’s leverage ratio at June30, 2015 was approximately 1.64. Long-term debt at June30, 2015 and December31, 2014 consists of: June 30, December 31, (in thousands) Revolving line of credit, maturing on June 3, 2019 $ - $ 7,712 Term Loan, maturing on June 3, 2020, due in quarterly installments of $675,000 for the first two years and $1,000,000 thereafter, excluding interest paid separately - 28,650 Term Loan, maturing on June 25, 2020, due in quarterly installments of $675,000 for the first year and $1,000,000 thereafter, excluding interest paid separately 47,300 - $ 47,300 $ 36,362 Less current portion 2,700 2,700 $ 44,600 $ 33,662 The amount available under the revolving credit line may be reduced in the event that the Company’s borrowing base, which is based upon qualified receivables and qualified inventory, is less than $25 million. 10 ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (continued) Obligations under the Credit Agreement are secured by substantially all of the Company’s assets. The Credit Agreement contains representations and warranties, and affirmative and negative covenants customary for financings of this type, including, but not limited to, limitations on additional borrowings, additional investments and asset sales. The financial covenants, which are tested as of the end of each fiscal quarter, require the Company to maintain the following specific ratios: fixed charge coverage (minimum of 1.20 to 1.0) and leverage (maximum of 4.00 to 1.0 through June 2017; maximum of 3.75 to 1.0 on September 30, 2017; maximum of 3.50 to 1.0 on December 31, 2017, and thereafter). The Company was in compliance with these financial covenants at June 30, 2015. Note 8 — Income Taxes As of June 30, 2015, our annual estimated effective income tax rate is 33.8%. The annual estimated effective tax rate for 2015 differs from the statutory rate due primarily to U.S. manufacturing tax credits and foreign and state income taxes. Our actual effective income tax rate was 25.3% and 27.7% for the three and six-month periods ended June 30, 2015, respectively. These rates differ from the estimated effective income tax rate primarily due to a change in our estimated state tax liabilities. As of June30, 2014, our annual estimated effective income tax rate is 32.0%. The actual effective tax rate for the three and six-month periods ended June30, 2014 was 37.2% and 32.1%, respectively. The annual estimated effective tax rate for 2014 differs from the statutory rate due primarily to manufacturing tax credits. Note 9 — Earnings per Share During the first quarter of 2013, the Company granted restricted stock to certain employees. These awards include a nonforfeitable right to receive dividends and therefore are considered to participate in undistributed earnings with common shareholders. Therefore, the Company calculates basic and diluted earnings per common share using the two-class method, under which net earnings are allocated to each class of common stock and participating security. The computation of basic and diluted net income per common share for the three-month and six-month periods ended June30, 2015 and 2014 is as follows: Three Months Ended June 30, Six Months Ended June 30, Net income - ($ thousands) $ 3,878 $ 546 $ 5,114 $ 3,189 Less: distributed earnings allocable to participating securities (1 ) (2 ) (2 ) (4 ) Less: undistributed earnings allocable to participating securities - 2 1 2 Distributed and undistributed earnings allocable to common shareholders $ 3,877 $ 546 $ 5,113 $ 3,187 Weighted average shares outstanding 9,801,616 8,268,575 9,281,257 8,167,076 Effect of stock options 50,982 77,319 62,630 91,016 Weighted average shares outstanding - assuming dilution 9,852,598 8,345,894 9,343,887 8,258,092 Net income per common share: Basic $ 0.40 $ 0.07 $ 0.55 $ 0.40 Diluted $ 0.39 $ 0.07 $ 0.55 $ 0.39 Stock options not considered above because they were anti-dilutive 560,000 545,000 560,000 40,000 Note 10 — Stock Incentives In April2014, the Orchids Paper Products Company 2014 Stock Incentive Plan (the “2014 Plan”) was approved. The 2014 Plan replaced the Orchids Paper Products Company 2005 Stock Incentive Plan (the “2005 Plan”) and provides for the granting of stock options and other stock based awards to employees and Board members selected by the Board’s Compensation Committee. A total of 400,000 shares may be issued pursuant to the 2014 Plan. As of June 30, 2015, there were 315,000 shares available for issuance under the 2014 Plan. 11 ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (continued) Stock Options with Time-Based Vesting Conditions The grant date fair value of the following option grants was estimated using the Black-Scholes option valuation model. Option valuation models require the input of highly subjective assumptions including the expected stock price volatility. The following table details the options granted to certain members of the Board of Directors and management that were valued using the Black-Scholes valuation model and the assumptions used in the valuation model for those grants during the six months ended June30, 2015 and 2014: Grant Number Exercise Grant Date Risk-Free Estimated Dividend Expected Date of Shares Price Fair Value Interest Rate Volatility Yield Life (years) May-14 35,000 $ 29.65 $ 7.50 % 41 % % 5 June-14 5,000 $ 30.09 $ 7.67 % 41 % % 5 May-15 40,000 $ 22.485 $ 4.64 % 40 % % 5 The Company expenses the cost of these options granted over the vesting period of the option based on the grant-date fair value of the award. Stock Options with Market-Based Vesting Conditions During the first six months of 2014, the Board of Directors granted options to purchase 145,000 shares of the Company’s common stock to certain members of management. These options will become exercisable in four equal tranches, if at all, if and when the share price of the common stock closes at a certain percentage of the purchase price of the option for three consecutive business days, in accordance with the following vesting schedule: Share price required to achieve vesting Tranche 1 $ 34.788 Tranche 2 $ 42.350 Tranche 3 $ 51.425 Tranche 4 $ 60.500 Any unvested portion of the options shall expire five years from the date of grant and the options shall terminate ten years after the date of grant. As these options include a market condition, the grant date fair value and implicit service period of these option grants were estimated using a Monte Carlo option valuation model. The following table details the options granted to certain members of management that were valued using the Monte Carlo valuation model and the assumptions used in the valuation model for those grants during the six months ended June30, 2014. No options granted during the six months ended June30, 2015 were valued using the Monte Carlo option valuation model. Risk-Free Derived Service Grant Number Exercise Grant Date Interest Estimated Dividend Expected Period Date of Shares Price Fair Value Rate Volatility Yield Life (years) (years) January 14 - Tranche 1 10,000 $ 31.125 $ 5.64 % 31 % % January 14 - Tranche 2 10,000 $ 31.125 $ 5.46 % 31 % % January 14 - Tranche 3 10,000 $ 31.125 $ 5.03 % 31 % % January 14 - Tranche 4 10,000 $ 31.125 $ 4.27 % 31 % % February 14 - Tranche 1 25,000 $ 30.88 $ 5.51 % 31 % % February 14 - Tranche 2 25,000 $ 30.88 $ 5.35 % 31 % % February 14 - Tranche 3 25,000 $ 30.88 $ 4.88 % 31 % % February 14 - Tranche 4 25,000 $ 30.88 $ 4.15 % 31 % % May 14 - Tranche 1 1,250 $ 28.185 $ 5.06 % 31 % % May 14 - Tranche 2 1,250 $ 28.185 $ 4.74 % 31 % % May 14 - Tranche 3 1,250 $ 28.185 $ 4.02 % 31 % % May 14 - Tranche 4 1,250 $ 28.185 $ 3.29 % 31 % % The Company expenses the cost of these options granted over the implicit, or derived, service period of the option based on the grant-date fair value of the award. 12 ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (continued) Options Issued Outside of the 2014 Plan In April2014, the Company’s stockholders voted to approve the options granted to Mr.Jeffrey S. Schoen, the Company’s President and Chief Executive Officer, on November8, 2013. Upon his appointment as an officer of the Company, Mr.Schoen was granted an option to purchase up to 400,000 shares of the common stock of the Company at a purchase price of $30.25 per share. The option will become exercisable, if at all, if and when the share price of the Company’s common stock closes at a certain percentage of the purchase price of the option for three consecutive business days, in accordance with the following vesting schedule: Share price closes at or above the following percentage of the purchase price for the Option Number of shares that become vested 115% (share price $34.788) 140% (share price $42.35) 170% (share price $51.425) 200% (share price $60.50) These options were granted outside of the 2005 Plan or the 2014 Plan. Any unvested portion of the option shall expire five years from the date of grant and the option shall terminate ten years after the date of grant. The Company used a Monte Carlo option valuation model to estimate the grant date fair value of each tranche of 100,000 options, as they include a market condition. The Company will expense the cost of the options granted over the implicit service period of the options based on the completed Monte Carlo models. The following table details the assumptions used in the valuation model for the options granted to Mr. Schoen: Risk-Free Derived Service Number Exercise Grant Date Interest Estimated Dividend Expected Period of Shares Price Fair Value Rate Volatility Yield Life (years) (years) Tranche 1 100,000 $ 30.25 $ 5.18 % 30 % % Tranche 2 100,000 $ 30.25 $ 5.04 % 30 % % Tranche 3 100,000 $ 30.25 $ 4.31 % 30 % % Tranche 4 100,000 $ 30.25 $ 3.50 % 30 % % Total Option Expense The Company recognized the following expenses related to all options granted under the 2005 Plan, the 2014 Plan and the Schoen options: Three Months Ended June 30, Six Months Ended June 30, Time-Based Vesting Options $ 186,000 $ 302,000 $ 187,000 $ 306,000 Market-Based Vesting Options 224,000 690,000 478,000 837,000 Total compensation expense related to stock options $ 410,000 $ 992,000 $ 665,000 $ 1,143,000 Future Expected Market-Based Stock Option Expense The grant of options that vest based on a market condition will have a material impact on the Company’s results of operations. Based on the derived service periods of the options, the Company expects to expense the compensation cost related to these options as shown in the following table. However, if the market condition is achieved for any tranche of these options prior to the end of the derived service period, all remaining expense related to that tranche would be recognized in the period in which the market condition is achieved. Q1 Q2 Q3 Q4 Total Total (in thousands) Tranche 1 $ - $ - $ - $ - $ - $ - Tranche 2 134 104 1 1 240 - Tranche 3 73 72 72 72 289 59 Tranche 4 47 48 47 47 189 136 Total expense $ 254 $ 224 $ 120 $ 120 $ 718 $ 195 Restricted Stock In February 2013, the Company granted 16,000 shares of restricted stock to certain employees under the 2005 Plan. These awards were valued at the arithmetic mean of the high and low market price of the Company’s stock on the grant date, which was $21.695 per share, and vest ratably over a three year period beginning on the first anniversary of the grant date. The first third of unforfeited shares, or 2,666 shares, vested in February2014. The second third of unforfeited shares, or 2,333 shares, vested in February 2015. The Company expenses the cost of restricted stock granted over the vesting period of the shares based on the grant-date fair value of the award. The Company recognized expense of $12,000 and $14,000 for the three-month periods ended June 30, 2015 and 2014, respectively, and $25,000 and $29,000 for the six-month periods ended June 30, 2015 and 2014, respectively, related to shares of restricted stock granted. 13 ORCHIDS PAPER PRODUCTS COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (continued) Note 11 — Major Customers and Concentration of Credit Risk The Company sells its paper production in the form of parent rolls and converted products. Revenues from converted product sales and parent roll sales in the three and six months ended June30, 2015 and 2014 were: Three Months Ended June 30, Six Months Ended June 30, (in thousands) (in thousands) Converted product net sales $ 39,787 $ 27,731 $ 77,202 $ 53,885 Parent roll net sales 2,508 1,465 2,508 3,070 Net sales $ 42,295 $ 29,196 $ 79,710 $ 56,955 Credit risk for the Company in the three and six months ended June30, 2015 and 2014 was concentrated in the following customers who each comprised more than 10% of the Company’s total net sales: Three Months Ended June 30, Six Months Ended June 30, Converted product customer 1 33 % 42 % 35 % 46 % Converted product customer 2 10 % * 10 % * Converted product customer 3 * 10 % * 10 % Converted product customer 4 14 % 10 % 15 % 10 % Total percent of net sales 57 % 62 % 60 % 66 % * Customer did not account for more than 10% of sales during the period indicated At June30, 2015 and December31, 2014, the significant customers accounted for the following amounts of the Company’s accounts receivable (in thousands): June 30, December 31, Converted product customer 1 $ 3,220 29 % $ 2,634 28 % Converted product customer 2 2,186 20 % 1,410 15 % Converted product customer 3 * * Converted product customer 4 1,095 10 % 813 9 % Total of accounts receivable $ 6,501 59 % $ 4,857 52 % * Customer did not account for more than 10% of sales during the period indicated At June 30, 2015, one additional parent roll customer, a related party, accounted for approximately 12% of the Company’s accounts receivable. This customer did not account for more than 10% of sales during the three or six-month periods ended June 30, 2015 or 2014. Note 12 — Follow-On Stock Offering In April 2015, the Company completed an underwritten public follow-on offering of 1,500,000 shares of its common stock at $23.00 per share. The underwriters were granted an option to purchase up to an additional 225,000 shares for a period of 30 days, which was not exercised. Net proceeds to the Company were $32.2 million, after giving effect to expenses incurred related to the offering. Note 13 – ODFA Pooled Financing As of June 30, 2015, the Company had a note receivable of $558,000 related to amounts due under the ODFA pooled financing agreement. This amount is included in other current assets in the consolidated balance sheet. The Company recognized $160,000 and $345,000 of other income in the consolidated statement of income for the three-month and six-month period ended June 30, 2015, respectively, related to this agreement. 14 Note 14 — New Accounting Pronouncements In May2014, the FASB issued Accounting Standards Update 2014-09, “Revenue from Contracts with Customers” (“ASU 2014-09”). ASU 2014-09 clarifies the principles for recognizing revenue and develops a common revenue standard under U.S. GAAP under which an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. ASU 2014-09 is currently effective for the Company for interim and annual periods beginning on or after December15, 2016. However, on July 9, 2015, the FASB voted to approve a one-year deferral of the effective date. Management is currently assessing the impact ASU 2014-09 will have on the Company, but it is not expected to have a material effect on the Company’s financial position, results of operations or cash flows. In April 2015, the FASB issued Accounting Standards Update 2015-03, “Interest – Imputation of Interest: Simplifying the Presentation of Debt Issuance Costs” (“ASU 2015-03”). ASU 2015-03 requires that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. ASU 2015-03 is effective for annual and interim periods beginning after December15, 2015. This standard is not expected to have a material effect on the Company’s financial position, results of operations or cash flows, as it simply requires a change in presentation and does not affect the recognition and measurement guidance for debt issuance costs. In April 2015, the FASB issued Accounting Standards Update 2015-05, “Intangibles – Goodwill and Other – Internal-Use Software – Customer’s Accounting for Fees Paid in a Cloud Computing Arrangement” (“ASU 2015-05”). ASU 2015-05 provides guidance to customers about whether a cloud computing arrangement includes a software license. If a cloud computing arrangement includes a software license, then the customer should account for the software license element of the arrangement consistent with the acquisition of other software licenses. If a cloud computing arrangement does not include a software license, the customer should account for the arrangement as a service contract. The guidance does not change the accounting for a customer’s service contracts. ASU 2015-05 is effective for annual and interim periods beginning after December 15, 2015. Management is currently assessing the impact ASU 2015-05 will have, if any, on the Company’s financial position, results of operations and cash flows. In July 2015, the FASB issued Accounting Standards Update 2015-11, “Inventory – Simplifying the Measurement of Inventory” (“ASU 2015-11”). ASU 2015-11 requires inventory measured using all methods other than the last-in, first-out (LIFO) or retail methods to be measured at the lower of cost or net realizable value. Net realizable value is defined as the estimated selling price in the ordinary course of business less reasonably predictable costs of completion, disposal and transportation. ASU 2015-11 is effective for public companies for annual and interim periods beginning after December 15, 2016. Management is currently assessing the impact ASU 2015-11 will have, if any, on the Company’s financial position, results of operations and cash flows. Note 15 — Subsequent Event On July29, 2015, the Board of Directors authorized a quarterly cash dividend of $0.35 per outstanding share of the Company’s common stock. The Company expects to pay this dividend on August24, 2015 to stockholders of record at the close of business on August10, 2015. 15 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Information The following Management’s Discussion and Analysis of Financial Condition and Results of Operations contains forward-looking statements. These statements relate to, among other things: ● our business strategy; ● the market opportunity for our products, including expected demand for our products; ● our estimates regarding our capital requirements; and ● any of our other plans, objectives, and intentions contained in this report that are not historical facts. These statements relate to future events or future financial performance, and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “could,” “would,” “target,” “expects,” “plans,” “intends,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology, or by discussion of strategy that may involve risks and uncertainties. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. The forward-looking statements contained in this Form 10-Q reflect our views and assumptions only as of the date hereof. You should not place undue reliance on forward-looking statements. We caution you that these forward-looking statements are only predictions, which are subject to risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. Some factors that could materially affect our actual results are detailed under the caption “Risk Factors” in our Annual Report on Form10-K for the fiscal year ended December31, 2014, as filed with the SEC on March9, 2015, subsequent filings made with the SEC, and thoseidentified in Part II, Item 1A of this Form 10-Q,which include but are not limited to: ● failure to bring the new converting line in Pryor, Oklahoma, to full capacity in a timely manner; ● failure to complete in a timely and cost efficient manner the construction planned in Barnwell, South Carolina; ● intense competition in our markets and aggressive pricing by our competitors could force us to decrease our prices and reduce our profitability; ● a substantial percentage of our converted product revenues are attributable to a small number of customers who may decrease or cease purchases at any time; ● disruption in our supply or increase in the cost of fiber; ● Fabrica’s failure to execute under the Supply Agreement; ● changes in our retail trade customers’ policies and increased dependence on key retailers in developed markets; ● excess supply in the market may reduce our prices; ● the availability of, and prices for, energy; ● failure to purchase the contracted quantity of natural gas may result in financial exposure; ● our exposure to variable interest rates; ● the loss of key personnel; ● labor interruption; ● natural disaster or other disruption to our facilities; and ● other factors discussed from time to time in our filings with the SEC. If any of these risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results may vary significantly from what we projected. Any forward-looking statement you read in the following Management’s Discussion and Analysis of Financial Condition and Results of Operations reflects our current views with respect to future events and is subject to the risks listed above and other risks, uncertainties, and assumptions relating to our operations, results of operations, growth strategy, and liquidity. We assume no obligation to publicly update or revise these forward-looking statements for any reason, whether as a result of new information, future events, or otherwise. 16 Overview of the Business We are a customer focused, national supplier of high quality consumer tissue products. We produce bulk tissue paper, known as parent rolls, and convert parent rolls into finished products, including paper towels, bathroom tissue and paper napkins. We sell any parent rolls not required by our converting operation to other converters. Our integrated manufacturing facilities have flexible production capabilities, which allow us to produce high quality tissue products with short production times across all quality tiers for customers in our target regions. We predominately sell our products under private labels to our core customer base in the “at home” market, which consists primarily of dollar stores, discount retailers and grocery stores that offer limited alternatives across a wide range of products. Our focus to date has been the dollar stores (which are also referred to as discount retailers) and the broader discount retail market because of their overall market growth, consistent order patterns and low number of stock keeping units (“SKUs”). The “at-home” tissue market consists of several quality levels, including a value tier, premium tier and ultra-premium tier. To a lesser extent, we service customers in the “away from home” market. Our core customer base in the “away from home” market consists of companies in the janitorial market and food service market. Most of the products we sell in the “away from home” market are included in the value tier. While we expect to continue to service this market in the near term, we do not consider the “away from home” market a growth vehicle for us. Our strategy is to capitalize on positive market trends by leveraging our industry experience, customer relationships and low cost, strategic operating footprint to drive growth and profitability for the business. Our facilities have been designed to have the flexibility to produce and convert parent rolls across different product tiers and to use both virgin and recycled fibers to maximize quality and to control costs. We own an integrated facility in Pryor, Oklahoma which has the capacity to supply 74,000 tons per year primarily to service the central United States. Since 2006, we have consistently invested to modernize the paper making and converting equipment at this location and provide the flexibility discussed above. Furthermore, over the past several years, we have invested approximately $39 million at this facility for a new paper machine and a new converting line. The new paper machine commenced operations in March 2015. We believe the new paper machine will improve our margins by reducing our manufacturing cost and by providing us additional parent roll capacity. Our new converting line commenced operations in June 2015 and is expected to add 12,500 tons of converting capacity. In June2014, we expanded our geographic presence to service the United States West coast through a strategic transaction with Fabrica de Papel San Francisco, S.A. de C.V. (“Fabrica”), one of the largest tissue manufacturers by capacity in Mexico. The FabricaTransaction provided us access to its U.S. customers, which we believe will allow us to further penetrate the region, and the supply agreement (“Supply Agreement”) we entered into with Fabrica has provided access to up to 19,800 tons of product each year (up to 27,500 tons in the first two years of the agreement). As part of our strategy to be a national supplier of high quality consumer tissue products, we began construction on our plans to build a world-class integrated tissue operation in Barnwell, South Carolina in the second quarter of 2015. We believe that this new facility will allow us to better serve our existing customers in the Southeast United States, while also enabling us to penetrate new customers in this region. The facility is designed to provide highly flexible, cost competitive production across all quality tiers with paper making capacity of between 35,000 and 40,000 tons per year and converting capacity of between 30,000 and 32,000 tons per year. The first converting line is expected to be operational by the end of the first quarter of 2016 and the second converting line is expected to be operational by the end of the second quarter of 2016. The paper machine will utilize a highly versatile process capable of producing ultra-premium tier products, and is expected to be operational by the beginning of 2017. We estimate the total costs of the project to be approximately $110 to $127 million, which will be financed through a combination of bank debt and the proceeds from our recent follow-on stock offering. Since our inception, we have strategically expanded capacity in both paper manufacturing and finished product converting to meet market demand and customers’ quality requirements. The installation of a new paper machine in our Oklahoma facility, which started up in early March 2015, and installation of a new converting line in our Oklahoma facility, which started up in June 2015, is expected to bring our manufacturing capacity in line with our paper production capacity, at approximately 74,000 tons. However, any parent rolls in excess of converting production requirements are sold into the market. We adjust our paper making production based on our internal converting needs for parent rolls and the open market demand for parent rolls. Our strategy is to sell all of the parent rolls we manufacture as converted products (such as paper towels, bathroom tissue and napkins), which generally carry higher margins than non-converted parent rolls. The capacity obtained under the previously described Fabrica Transaction will be sold in converted product form and we do not plan to sell any excess capacity arising from this transaction in parent roll form. Parent rolls are a commodity product and thus are subject to market pricing. We plan to continue to sell any excess parent roll capacity from Oklahoma on the open market as long as market pricing is profitable. When converting production requirements exceed paper mill capacity, we will purchase parent rolls in the open market to meet those converting requirements. 17 We supply both national and regional customers, with a focus on regions of the United States with high population growth. We focus our sales efforts on areas within approximately 500 miles of either our manufacturing facility in Oklahoma or Fabrica’s manufacturing facility in Mexicali, Mexico, as we believe this radius maximizes our freight cost advantage. Because we are one of the few integrated tissue paper manufacturers in the areas around both our Oklahoma facility and Fabrica’s Mexicali facilities, we believe we typically have lower freight costs to our customers’ distribution centers located in our target regions. Our target region around our Oklahoma facility includes Texas, Oklahoma, Kansas, Missouri and Arkansas. The Fabrica Transactionhas allowed us to more effectively service customers that are located on the West Coast by directly shipping them products that are produced in Mexico under the Supply Agreement. As a result, we have expanded our target region to include California, Nevada, Arizona, New Mexico and Utah. Our planned manufacturing facility in Barnwell, South Carolina is intended to help us meet the growing demand in the South Eastern region of the United States. Demand for tissue in the “at-home” tissue market has historically been closely correlated to population growth and as such, performs well in a variety of economic conditions. Our expanded target region has experienced strong population growth for the past fourteen years relative to the national average, and these trends are expected to continue. Our products are sold primarily under our customers’ private labels and, to a lesser extent, under our brand names such as Colortex®, My Size®, Velvet®, Big Mopper®, Linen Soft®, Soft& Fluffy®, and Tackle®. The Fabrica Transaction gave us the exclusive right to sell products under Fabrica’s brand names into the United States, including under the names Virtue®, Truly Green®, Golden Gate Paper® and Big Quality®. All of our converted product net sales are derived through truck load purchase orders from our customers. Parent roll net sales are derived from purchase orders that generally cover a one-month time period. We do not have supply contracts with any of our customers, which is normal practice within our industry. Because our products are a daily consumable item, the order stream from our customer base is fairly consistent with limited seasonal fluctuations. However, we typically experience some mild seasonal softness in the first and fourth quarters of each year, primarily due to the effects of winter weather on consumers’ buying habits and occasional effects of holidays on shipping schedules. Changes in the national economy, in general, do not materially affect the market for our converted products due to their non-discretionary nature and high degree of household penetration. Our profitability depends on several key factors, including but not limited to: ● the volume of converted product sales; ● the cost of fiber used in producing paper; ● the market price of our products; ● the efficiency of operations in both our paper mill and converting facility; and ● the cost of energy. The private label market of the tissue industry is highly competitive, and many discount retail customers are extremely price sensitive. As a result, it is difficult to affect price increases. We expect these competitive conditions to continue. Our Strategy Our strategy is to be a customer focused national supplier of high quality consumer tissue products. We believe we will achieve this strategy by: ● strengthening and expanding our customer base through cooperative and innovative product development and superior customer service; ● focusing on higher growth geographic regions and private label channels; ● maintaining flexible, low cost integrated facilities able to produce a broad product spectrum; ● expanding our manufacturing footprint via the Fabrica Transaction and our expansion in South Carolina; and ● employing a disciplined capital strategy by focusing on growing free cash flow and targeting high return capital projects with paybacks of less than five years. 18 Part of our strategy is to increase our volume of premium and ultra-premium tier products shipped to customers, as these products typically have a higher gross margin than value tier products. The following graph shows shipments of our premium tier and ultra-premium tier products as a percentage of total cases shipped: 19 Comparative Three-Month Periods Ended June30, 2015 and 2014 Net Sales Three Months Ended June 30, (in thousands, except tons) Converted product net sales $ 39,787 $ 27,731 Parent roll net sales 2,508 1,465 Net sales $ 42,295 $ 29,196 Converted product tons shipped 20,334 13,244 Parent roll tons shipped 2,520 1,642 Total tons shipped 22,854 14,886 Net sales in the quarter ended June30, 2015 increased $13.1 million, or 45%, from $29.2 million in 2014 to $42.3 million in 2015. Net sales figures represent the gross selling price, including freight, less discounts and pricing allowances. The increase in net sales is due to a $12.1 million increase in the sales of converted products and a $1.0 million increase in the net sales of parent rolls. Net sales of converted product increased $12.1 million, or 43%, from $27.7 million in 2014 to $39.8 million in 2015. The increase in converted product net sales is primarily due to a 54% increase in tonnage shipped, which was partially offset by a 7% decrease in net selling price per ton. Converted product tons shipped increased due to higher shipment volumes from our Pryor location and due to the effect of the U.S. business acquired from Fabrica, which accounted for 71% of the increase in tonnage shipped. Net selling price per ton decreased due to the mix of products sold, primarily due to the effects of the “away-from-home” business acquired in the Fabrica Transaction, which have a lower selling price than “at-home” sales. Net sales of parent rolls increased $1.0 million, or 71%, from $1.5 million in 2014 to $2.5 million in 2015. The increase in parent roll net sales is primarily due to a 53% increase in parent roll tons shipped and a 12% increase in the net selling price per ton. Parent roll tons shipped increased primarily due to higher production volumes resulting from our new paper machine, which started up in March 2015. The increase in selling price per ton is primarily due to a strong market for our parent rolls. Cost of Sales Three Months Ended June 30, (in thousands, except gross profit margin %) Cost of goods sold $ 32,243 $ 21,474 Depreciation 2,333 2,232 Cost of sales $ 34,576 $ 23,706 Gross profit $ 7,719 $ 5,490 Gross profit margin % % % 20 The major components of cost of sales are the cost of internally produced paper, raw materials, direct labor and benefits, freight costs of products shipped to customers, insurance, repairs and maintenance, energy, utilities, depreciation and the cost of converted products purchased under the Supply Agreement with Fabrica. Cost of sales increased $10.9 million, or 46%, to $34.6 million, compared to $23.7 million in the same period of 2014, due primarily to increased sales, higher fiber costs, the effects of consumption of external parent rolls in the early part of the quarter due to our new paper machine start-up in March 2015 and higher depreciation expense. As a percentage of net sales, cost of sales increased to 81.7% in the 2015 quarter from 81.2% in the 2014 quarter. Paper production costs in Oklahoma decreased primarily due to lower overhead costs and a 21% increase in tons produced following the start-up of the new paper machine in Oklahoma. Average fiber prices across our fiber basket were higher in the second quarter of 2015 compared to the same period in 2014, resulting in an approximate $760,000 decrease in gross profit. A dditionally, we consumed approximately 300 tons of purchased parent rolls at a cost of approximately $370,000 during the quarter. Paper production costs excluding fiber in our Oklahoma operating facility decreased approximately 17% when compared to the prior year quarter due to the successful start-up of the new paper machine in March 2015. Converting production costs in Oklahoma decreased on a per case basis when compared to the same quarter in 2014, primarily due to a 30% increase in cases produced. Converting production costs in Oklahoma increased on a dollar-for-dollar basis, primarily due to higher labor costs and higher maintenance and repair costs. Gross Profit Gross profit in the quarter ended June30, 2015 increased $2.2 million, or 41%, to $7.7 million compared to $5.5 million in the same period last year. Gross profit as a percentage of net sales in the 2015 quarter was 18.3% compared to 18.8% in the 2014 quarter. The gross profit increase as a percent of net sales was primarily the result of higher fiber costs, consumption of external parent rolls and higher depreciation expense, as discussed above. Selling, General and Administrative Expenses Three Months Ended June 30, (in thousands, except SG&A as a % of net sales) Commission expense $ 302 $ 388 Other S,G&A expenses 1,938 4,019 Selling, General & Adm exp $ 2,240 $ 4,407 SG&A as a % of net sales % % Selling, general and administrative expenses include salaries, commissions to brokers and other miscellaneous expenses. Selling, general and administrative expenses decreased $2.2 million, or 49%, in the quarter ended June30, 2015 as compared to the same period in 2014 primarily due to$1.5 million of costs related to the Fabrica Transaction incurred in 2014 and a $512,000 decrease in non-cash compensation expense related to options granted.Commissions also decreased due to the mix of products sold. As a percentage of net sales, selling, general and administrative expenses decreased to 5.3% in the second quarter of 2015 compared to 15.1% in the same period of 2014. Amortization of Intangibles The Company recognized $377,000 and $108,000 of amortization expense related to the intangible assets acquired in the Fabrica Transaction during the quarter ended June30, 2015 and 2014, respectively. 21 Operating Income As a result of the foregoing factors, operating income for the quarter ended June30, 2015, was $5.1 million compared to operating income of $975,000 for the same period of 2014. Interest Expense and Other Income Three Months Ended June 30, (in thousands) Interest expense $ 64 $ 112 Other (income) expense, net $ ) $ (7 ) Income before income taxes $ 5,190 $ 870 Interest expense includes interest on all debt and amortization of deferred debt issuance costs. Interest expense for the second quarter of 2015 totaled $64,000 compared to interest expense of $112,000 in the same period in 2014. Interest expense for 2015 and 2014 excludes $159,000 and $37,000, respectively of interest capitalized on significant projects during the quarter. The higher level of total interest in 2015 resulted from higher debt balances due primarily to additional debt incurred in conjunction with the Fabrica Transaction and additional borrowings under our revolving line of credit to finance capital expenditures. Income Before Income Taxes As a result of the foregoing factors, income before income taxes increased $4.3 million to $5.2 million in the quarter ended June30, 2015, compared to $870,000 in the same period in 2014. Income Tax Provision As of June 30, 2015, our annual estimated effective tax rate for the full year is estimated to be 33.8%, as compared to the 34.4% effective tax rate estimated at the end of the first quarter of 2015. Primarily as a result of a change in our estimated state tax liabilities, the actual effective tax rate for the second quarter of 2015 was 25.3%. The annual estimated effective tax rate for 2015 differs from the statutory rate due primarily to U.S. manufacturing tax credits and foreign and state income taxes. As of June30, 2014, our annual estimated effective income tax rate is 32.0%. The actual effective tax rate for the quarter and six-month period ended June30, 2014 was 37.2% and 32.1%, respectively. The annual estimated effective tax rate for 2014 differs from the statutory rate due primarily to manufacturing tax credits. Comparative Six-Month Periods Ended June30, 2015 and 2014 Net Sales Six Months Ended June 30, (in thousands, except tons) Converted product net sales $ 77,202 $ 53,885 Parent roll net sales 2,508 3,070 Net sales $ 79,710 $ 56,955 Converted product tons shipped 39,171 25,478 Parent roll tons shipped 2,520 3,428 Total tons shipped 41,691 28,906 22 Net sales increased 40% to $79.7 million in the six months ended June30, 2015, compared to $57.0 million in the same period of 2014. Net sales figures represent gross selling price, including freight, less discounts and pricing allowances. The increase in net sales is due to a $23.3 million increase in the sales of converted products being partially offset by a $562,000 decrease in the net sales of parent rolls. Net sales of converted product for the six months ended June30, 2015 increased by $23.3 million, or 43%, to $77.2 million compared to $53.9 million in the same period last year. The increase in net sales of converted products is primarily due to a 54% increase in converted product tonnage shipped, which was partially offset by a 7% decrease in net selling price per ton. Converted product tons shipped increased due to higher shipment volumes from our Pryor location and due to the effect of the U.S. business acquired from Fabrica, which accounted for 78% of the increase in tonnage shipped. Net selling price per ton decreased due to the mix of products sold. Net sales of parent rolls decreased $562,000, or 18%, to $2.5 million in the six months ended June30, 2015, compared to $3.1 million in the same period last year. Net sales of parent rolls decreased due to a 26% decrease in parent roll tonnage shipped, which was partially offset by an 11% increase in net selling price per ton. The decrease in parent roll tonnage shipped was due to the demolition of two paper machines in September of 2014 in conjunction with our new paper machine project. The new paper machine started up in early March 2015; thus, we were unable to produce as many parent rolls in the first quarter of 2015.
